Citation Nr: 1411382	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-11 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to January 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction was subsequently transferred to the RO in Reno, Nevada.

The Veteran was notified of and failed to report for a scheduled May 2012 Travel Board hearing without good cause; therefore, his request is withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board previously remanded this case for additional development in July 2012.

The Board has reviewed the physical and Virtual VA claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

The Veteran contends that he has obstructive sleep apnea which had its onset during his active service.  See July 2008 Statement.

In 2012, a VA examiner opined that the Veteran's obstructive sleep apnea is less likely than not etiologically related to the Veteran's active service because it was caused by an 80-pound weight gain over the 29 years since his separation from service.  The examiner also determined that the Veteran's in-service sleep difficulties were symptoms of narcolepsy, not of obstructive sleep apnea.  See March 2012 VA Examination; September 2012 VA Examination Addendum.

In February 2014, the Veteran asserted through his representative that his in-service narcolepsy caused his post-service weight gain.  In support, the Veteran submitted, and waived AOJ review of, information from the National Institutes of Health which suggests that weight gain may be a symptom associated with narcolepsy.  February 2014 Informal Hearing Presentation.  

The record does not contain an opinion regarding whether the Veteran's in-service symptoms of narcolepsy caused his post-service weight gain and the Board does not have the medical expertise to determine the nature and etiology of any obstructive sleep apnea.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  The claim must therefore be remanded for additional development.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2013).

Further, as the Veteran has raised a claim for service connection for narcolepsy, the claim for service connection for obstructive sleep apnea is now inextricably intertwined with the claim for service connection for narcolepsy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  The Board therefore defers the issue pending resolution of the Veteran's narcolepsy claim.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, dated since June 2007.

2. After completing all necessary duties to notify and assist the Veteran, adjudicate the issue of entitlement to service connection for narcolepsy.  Appropriate notice of the determination and of the Veteran's appellate rights should be provided.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

3. Then, AFTER the Veteran's claim for service connection for narcolepsy has been adjudicated, obtain an addendum opinion from the same VA examiner, or, if unavailable, from another examiner with sufficient expertise, regarding the nature and etiology of the Veteran's obstructive sleep apnea.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

Then, the examiner should provide an opinion regarding:  

a) whether it is at least as likely as not (a 50 percent or greater probability) that any obstructive sleep apnea is proximately due to any diagnosed narcolepsy or symptoms of narcolepsy, including any related weight gain; and, 

b) whether it is at least as likely as not (a 50 percent or greater probability) that any obstructive sleep apnea is aggravated (chronically worsened) by any diagnosed narcolepsy or symptoms of narcolepsy, including any related weight gain. 

The opinion must consider all pertinent medical history and the Veteran's lay statements concerning the onset of symptomatology related to sleep apnea.  Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

4. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

